Kelly v Bardwell et al                                              






DISMISSED
MARCH 15, 1990

NO. 10-89-250-CV
Trial Court
# 42,843
IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

MIKE KELLY,
   Appellant
v.

BARDWELL GRAIN, A TEXAS LIMITED
PARTNERSHIP, ET AL,
   Appellees

* * * * * * * * * * * * *

 From 40th Judicial District Court
Ellis County, Texas

* * * * * * * * * * * * *

MEMORANDUM OPINION

* * * * * * *
This appeal was perfected from a judgment signed July 7, 1989. 
By motion, Appellant states that the matter in controversy has been
fully settled and compromised and he no longer desires to pursue
the appeal.  Appellant requests dismissal of the appeal.
The motion is granted.  The appeal is dismissed.
PER CURIAM

DO NOT PUBLISH